Citation Nr: 1211968	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  99-18 370A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for peripheral neuropathy.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to a rating for posttraumatic stress disorder higher than 70 percent before April 2, 2010. 

4.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the right fifth metacarpal with tendonitis of the right wrist.

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL
The Veteran and S. S.
ATTORNEY FOR THE BOARD
P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1969, including service in Vietnam from January 1968 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 1996 (service connection for asbestosis), in November 1999 (a rating for residuals of a fracture of the right fifth metacarpal with tendonitis of the right wrist), in September 2005 (a rating for posttraumatic stress disorder), and in September 2010 (service connection for peripheral neuropathy) of Department of Veterans' Affairs (VA) Regional Office (RO).  

In February 2000, the Veteran appeared at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is in the Veteran's file.

In a rating decision in October 2000, the RO increased the rating for the service-connected residuals of a fracture of the right 5th metacarpal with tendonitis of the right wrist to 10 percent, effective October 28, 1999.

In July 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2004, the Board remanded the claim of service connection for asbestosis and the claim for increase for residuals of a fracture of the right 5th metacarpal with tendonitis of the right wrist. 

In a rating decision in September 2005, the RO increased the rating for posttraumatic stress disorder to 50 percent effective February 25, 2005. 






In a decision in February 2006, the Board denied the claim of service connection for asbestosis and the claim for increase for residuals of a fracture of the right fifth metacarpal with tendonitis of the right wrist.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order, entered in February 2008, the Court granted the parties Joint Motion to Remand and vacated and remanded the Board's decision as to the two claims.

In May 2008, the Board remanded the claim of service connection for asbestosis to afford the Veteran a VA examination, which was conducted in July 2009, but as the examination did not comply with the Board's remand directive, the claim is again remanded. Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (providing that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

In May 2008, the Board also remanded the claim for increase for residuals of a fracture of the right 5th metacarpal with tendonitis of the right wrist for a new VA examination.  As the requested examination has been done, no further action to ensure compliance with the Board's remand directive is required.  Stegall, 11 Vet. App. 268.  

In a rating decision in January 2010, the RO granted service connection for diabetes mellitus, effective December 2007.  In May 2010, the Veteran claimed service connection for peripheral neuropathy secondary to service-connected diabetes mellitus.  In a rating decision in September 2010, the RO adjudicated the claim as a claim to reopen as service connection for peripheral neuropathy had been last denied by the RO in a rating decision in July 2002.  For this reason, the Board has styled the claim as one to reopen as it appears on the first page of this decision. 






In a rating decision in April 2010, the RO increased the rating for posttraumatic stress disorder to 70 percent, effective May 1, 2009, and to a schedular 100 percent, effective April 2, 2010.  The RO also granted a total disability rating for compensation due to individual unemployability from May 1, 2009.  In a rating decision in March 2011, the RO amended the effective date for the 70 percent rating to February 25, 2005, the date of receipt of the claim for increase.  The effective date for the schedular 100 percent was not changed. 

The claim of service connection for asbestosis and the reopened claim of service connection for peripheral neuropathy are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a rating decision in 1997, the RO denied service connection on a direct basis for a peripheral neuropathy, after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record; in a rating decision in July 2002, the RO reopened the claim and denied the claim on the merits, considering direct and secondary service connection, after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  The additional evidence presented since the rating decision in July 2002 by the RO, denying service connection for peripheral neuropathy, relates to an unestablished fact needed to substantiate the claim.







3.  Throughout the appeal period, posttraumatic stress disorder has been productive of occupational and social impairment with deficiencies in most areas, as described in the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; and there is evidence of total occupational and social impairment due solely to posttraumatic stress disorder. 

4.  Residuals of a fracture of the right fifth metacarpal with tendonitis of the wrist are manifested by functional loss due to pain without ankylosis or nerve damage of the fifth metacarpal or the wrist. 


CONCLUSIONS OF LAW

1.  The rating decisions in June 1997 and in July 2002 by the RO, denying service connection for peripheral neuropathy, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in July 2002 by the RO, denying service connection for peripheral neuropathy, is new and material, and the claim of service connection for peripheral neuropathy is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a rating higher than 70 percent before April 2, 2010, for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).






4.  The criteria for a rating higher than 10 percent for residuals of a fracture of the right fifth finger with tendonitis of the wrist are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215, 5227 (2002, 2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

As the Board is reopening the claim of service connection for peripheral neuropathy, VCAA compliance, pertaining to this claim, need not be addressed further as the claim is remanded for further development. 

On the claims for increase, the VCAA notice requirements are the type of evidence needed to substantiate a claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in May 2004, in March 2005, and in June 2008.  The VCAA notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had worsened and the effect on employment. 

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  









To the extent that the VCAA notice came after the initial adjudications, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case in August 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

On the claims for increase, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records, records of the Social Security Administration, and private medical records.  

The Veteran was afforded VA examinations for residuals of a fracture of the right 5th metacarpal with tendonitis of the wrist and for posttraumatic stress disorder.  As the reports of the VA examinations were based on consideration of the pertinent medical history, appropriate testing, when applicable, and described the disabilities in sufficient detail so that the Board decision on rating the disabilities is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Also, the Veteran has not contended and the record does not show a material change in the disabilities since the Veteran was last examined to warrant a reexamination under 38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claims decided below, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  





As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims for increase is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

Procedural History and Evidence Previously Considered

In a rating decision in June 1997, the RO denied the claim of service connection for peripheral neuropathy on the theory of direct service connection, because peripheral neuropathy was not shown in service or since service.  In June 1997, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, but the Veteran did not appeal the rating decision, denying the claim, and the rating decision became final by operation of law based on the evidence of then of record.

The evidence of record at the time of the rating decision in June 1997 is summarized as follows. 

The service records show that the Veteran served in Vietnam from January 1968 to January 1969.  The service treatment records contain no complaint, finding, history, symptoms treatment, or diagnosis of peripheral neuropathy.  On separation examination, the Veteran gave a history of leg cramps.  The examiner noted that the cramps followed strenuous exercise and the evaluation of the lower extremities was normal.  





After service, in September 1996, the Veteran filed a claim of service connection peripheral neuropathy due to exposure to Agent Orange in Vietnam.  VA and private medical records, covering the period from 1970 to 1997 contained no complaint, finding, history, symptoms, treatment, or diagnosis of peripheral neuropathy. 

In March 2002, the Veteran filed claims of service connection for diabetes mellitus due to exposure to Agent Orange and of service connection for peripheral neuropathy secondary to diabetes mellitus. 

On VA examination in April 2002, the Veteran denied ever having diabetes mellitus or complications of diabetes mellitus.  After blood testing and urinalysis, the diagnosis was that the Veteran did not have diabetes mellitus. 

In a rating decision in July 2002, the RO reopened the claim of service connection for peripheral neuropathy and then denied the claim on the merits, considering direct and secondary service connection, because the Veteran did not have peripheral neuropathy.  In August 2002, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, but the Veteran did not appeal the rating decision, denying the claim, and the rating decision became final by operation of law based on the evidence of then of record.

Current Claim to Reopen

In May 2010, the Veteran filed the current application to reopen the claim of service connection for peripheral neuropathy.  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 


New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

Although the RO did reopen the claim, such a determination is not binding on the Board and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

Additional Evidence and Analysis

The additional evidence presented since the rating decision in July 2002 consists in part of VA records. 

VA records show that in April 2002 and in June 2004 the laboratory values for A1C were higher than normal.   [The A1C test is a common blood test to identify diabetes mellitus. See www.mayoclinic.com].  In December 2007, the laboratory value for glucose was higher than normal as was the value for A1C, and the Veteran's health problems included diabetes mellitus.  

In March 2008, the impression was diabetic with signs of neuropathy in the feet.  On VA examination in September 2008, the Veteran complained of numbness and a burning sensation in his feet, and the diagnosis was subjective peripheral neuropathy without objective findings to support a diagnosis.  


On VA examination in November 2009, the Veteran complained of numbness and a burning sensation in his feet, and the diagnosis was peripheral neuropathy.

In a rating decision in January 2010, the RO granted service connection for diabetes mellitus, type 2, effective from date of claim in December 2007. 

On VA examination in August 2010, the diagnosis was peripheral neuropathy of the lower extremities.

As the claim was previously denied because the Veteran did not have peripheral neuropathy, and as the additional evidence shows that the Veteran currently has peripheral neuropathy of the lower extremities, the evidence relates to an unestablished fact necessary to substantiate the claim and evidence is new and material evidence under 38 C.F.R. § 3.156.  And the claim of service connection for peripheral neuropathy is reopened, but further development is needed before reaching a decision on the merits of the reopened claim. 

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Posttraumatic Stress Disorder

Facts 

In a rating decision in October 2000, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 30 percent, effective January 15, 1999.  The Veteran did not appeal the 30 percent rating. 

In February 2005, the Veteran filed a claim for increase for posttraumatic stress disorder.

In a rating decision in September 2005, the RO increased the rating to 50 percent effective February 25, 2005, the date of receipt of the claim.   The Veteran appealed the 50 percent rating.

VA records in February 2005 show that the Veteran complained of nightmares and impaired sleep, depression, an irritable mood, social isolation, mild psychomotor agitation, and job stress.  Treatment included oral medications and counseling.  

On VA examination in April 2005, the Veteran stated that he still worked for a local municipality and that he had worked there for the last 10 years.  The Veteran stated that his job was extremely stressful, because his unit was shorthanded and he felt harassed by his supervisor.  The Veteran complained of recurring nightmares of Vietnam, frequent intrusive thoughts, and occasional auditory hallucinations.  He also complained of hypervigilance, irritability, poor concentration, and an exaggerated startle response.  



The Veteran stated that he was so overworked that he had very little time for recreational activity, but he did enjoy fishing and watching sporting events on television with his brothers.  He added that his best friends were his brother and his son.  He also stated that he was still married and that he had been married for the last 10 years.  He stated that he was following his posttraumatic stress disorder treatment regime, including oral medications and counseling, but was getting no significant improvement in his symptoms due to the stress of his job.  

On mental status examination, the Veteran was alert and oriented.  He was neatly and cleanly dressed.  He was pleasant and cooperative.  The VA examiner noted that the Veteran appeared visibly agitated, which was associated with his anger about his job.  The Veteran's mood was dysphoric.  His affect was congruent with his mood.  The Veteran's thought content and processes were within normal limits.  There was no evidence of gross memory loss or impairment or delusions or hallucinations or inappropriate behavior.  The Veteran maintained eye contact throughout the examination.  The Veteran's speech was of normal rate and volume.  

The VA examiner reported that while the Veteran had a stable work history and appeared to be a very committed worker, he had significant problems coping with his coworkers.  The VA examiner also reported that the Veteran had very few meaningful social relationships outside of his family.  The global assessment of functioning (GAF) score was 45.  

VA records, records of the Social Security Administration, and the Veteran's employment records show that the Veteran worked for a local municipality throughout the appeal period until April 2009.  

In March 2009, the Veteran stated that he was unable to continue working due to posttraumatic stress disorder and his several physical problems, including diabetes, limited use of his right hand, and back, hip, and leg problems.




In April 2009, the Veteran was notified by a state retirement Board that his application for disability retirement had been approved.

In July 2009, in his application for Social Security disability benefits, the Veteran that the conditions that limited his ability to work were arthritis, high blood pressure, diabetes, posttraumatic stress disorder, asbestosis, hearing loss, and loss of feeling in the right hand.  He stated that he had stopped working on April 3, 2009. 

In July 2009, the Veteran was granted Social Security disability benefits, effective April 3, 2009, based on a primary diagnosis of lumbar degenerative disc disease and a secondary diagnosis of morbid obesity. 

On VA examination in July 2009, the Veteran stated that he had recently retired from his job of 14 years, because he was burned out and because of problems with his back and feet.  The Veteran stated that he was still married and that he had a good relationship with his children.  He further stated that he socialized some, but not on a regular basis.  The Veteran stated that his brother was the only person he really dealt with. 

On mental status examination, the Veteran was oriented.  He appeared well groomed and he was cooperative.  Is mood was mildly dysphoric with somewhat restricted affect.  Attention, memory and judgment were within normal limits.  The Veteran denied suicidal or homicidal ideation, hallucinations, or delusions.  

According to the VA examiner, the Veteran did not have total occupational and social impairment due to posttraumatic stress disorder and that posttraumatic stress disorder was controlled by continuous medication.  The GAF score was 75.  

On VA examination in November 2009, the Veteran stated that he had stopped working in March 2009, because he was having problems with memory and focusing at work, which caused problems with his supervisors.  He stated the problems were due to his medications.  


The Veteran stated that he was still married and that he had a good relationship with his children.  He further stated that he had friends, but he did not socialize much.  He denied any close friends apart from his brother.  

On mental status examination, the Veteran was alert and oriented.  He was neatly and appropriately dressed.  He was cooperative.  There was no evidence of gross memory loss or impairment.  There were no delusions or inappropriate behavior and no suicidal or homicidal ideation.  The Veteran's speech was spontaneous, clear, and coherent.  His impulsive control was fair.  Thought content and processes were unremarkable, but the Veteran's affect was constricted.  The Veteran admitted to some auditory hallucinations.  The VA examiner reported that the Veteran did not have total occupational and social impairment due to posttraumatic stress disorder.  The VA examiner noted that, according to the Veteran, the Veteran's primary reason for retiring was his inability to do his job because of physical pain.  The VA examiner concluded that the Veteran's posttraumatic stress disorder did not solely prevent the Veteran from engaging in physical or sedentary work.  The GAF score was 50. 

In December 2009, in a VA psychology note, the Veteran stated that his medications were somewhat helpful in controlling his symptoms, but he was still having problems with anxiety, an irritable mood, and intrusive thoughts and memories about Vietnam.  He denied any suicidal or homicidal ideation.  

The Veteran was described as alert and oriented.  He appeared well groomed.  
The GAF score was 45.  

In March 2010, after a review of the record and interview, a private vocational consultant stated that the Veteran had been unemployable by the combination of his service- and nonservice-connected disabilities since February 2009.  The private consultant stated that it was at least as likely as not that the Veteran's service-connected posttraumatic stress disorder prevented the Veteran from securing or following a substantially gainful employment.  
In a rating decision in April 2010, the RO increased the rating for posttraumatic stress disorder from 50 percent to 70 percent effective May 1, 2009, which was followed by a schedular 100 percent rating effective April 2, 2010.  The RO also granted a total disability rating for compensation due to individual unemployability from May 1, 2009. 

In a rating decision in March 2011, the RO amended the effective date for the 70 percent rating to February 25, 2005.  The effective of April 2, 2010, for the schedular 100 percent rating was not changed.

Rating Criteria

Throughout the appeal period, posttraumatic stress disorder has been rated 70 percent under Diagnostic Code 9411.

Under Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for the next higher rating, 100 percent, are total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 



The Global Assessment of Functioning (GAF) score is a scale, which reflects the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A score of 75 represents no more than slight impairment in social and occupational functioning. 

The evidence considered in determining the level of impairment from posttraumatic stress disorder is not restricted to the criteria under the General Rating Formula for Mental Disorder. VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, symptoms identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.
Analysis

The evidence shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in the analysis.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.



When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the mental health records portray a consistent picture of severe occupational and social impairment due to difficulty in adapting to stressful situations, and inability to establish and maintain effective work relationships, and to a lesser extent, social, relationships before April 2, 2010. 

For example, throughout the appeal period, beginning in 2005, the GAF scores ranged from 45 to 75, but predominantly in the range of 45 to 50, which is indicative of serious impairment in social and occupational functioning, but there is no evidence before April 2, 2010, of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran was granted Social Security disability benefits and a medical retirement from his job in April 2009, the benefits were based, primarily, on the Veteran's physical disabilities, not posttraumatic stress disorder. 

The evidence also shows that the Veteran has been alert and oriented, and his thought processes logical.  There is no evidence of persistent delusions, of a real danger of hurting himself or others, of disorientation, of memory loss for names of close relatives, own occupation, or own name.  And there is no evidence that the Veteran's symptoms that are attributable to posttraumatic stress under DSM-IV, including, but not limited to nightmares, depressed mood, hypervigilance, anger, and irritability, more nearly approximate or equated to total occupational and social impairment under the General Rating Formula.    






As for the report of the private vocational consultant, the report is pertinent more to the question of unemployability as the consultant found that the Veteran was prevented from securing or following a substantially gainful employment, because of posttraumatic stress disorder.  And the Veteran was granted a total disability rating for compensation based on individual unemployability (TDIU) from May 2009 after he last worked in April 2009, and the effective date for the TDIU is not on appeal.  The private vocational consultant did cite to evidence already in the record as to the severity of posttraumatic stress disorder, noting that before March 2009 the Veteran's occupational functioning was at least moderately impaired,  which does not more nearly approximate or equate to the schedular criteria for a 100 percent rating, that is, total occupational and social impairment.  Stated differently, the Veteran was able to work until April 2009 and then he retired on disability, but not due to posttraumatic stress disorder.  

From April 2009 to April 2010, the Veteran was retired, but on VA examinations in July 2009 and in November 2009, the Veteran stated that was married and that he had a good relationship with his children.  He further stated that he socialized some, but not on a regular basis.  On mental status examination, the Veteran was oriented.  He appeared well groomed and he was cooperative.  There was no evidence of gross memory loss or impairment.  There were no delusions or inappropriate behavior.  According to the VA examiners, the Veteran did not have total occupational and social impairment due to posttraumatic stress disorder.    

In December 2009, in a VA psychology note, the Veteran stated he was still having problems with anxiety, an irritable mood, and intrusive thoughts and memories about Vietnam.  The Veteran was described as alert and oriented.  He appeared well groomed.  







And the symptomatology does not more nearly approximate or equate to gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, the criteria for a schedular 100 percent rating. 

For the above reasons, the preponderance of the evidence is against a schedular 100 percent rating before April 2, 2010. 

Rating for 
Residuals of a Fracture of the Right Fifth Metacarpal with Right Wrist Tendonitis 

Facts

In a rating decision in February 1972, the RO granted service connection for residuals of a fracture of the 5th metacarpal, and assigned a zero percent rating effective December 3, 1971.  

In October 1999, the Veteran filed a claim for increase.  In a rating decision in November 1999, the RO denied the claim for a compensable rating.  The Veteran appealed that decision. 

In February 2000, the Veteran testified that he had to wear a cast on his hand in order to work.  He testified that even with the cast, he had trouble moving the hand.  He stated that he had tendonitis in the hand and ligament damage to the fingers.  

On VA examination in March 2000, it was noted that the Veteran was wearing a splint, which was removed for the examination.  Dorsiflexion of the wrist was 70 degrees and palmar flexion was 60 degrees.  Ulnar deviation was 35 degrees and radial deviation was 10 degrees.  


There was pain over the ulnar aspect on extremes of motion, particularly radial deviation.  The Veteran could make a good fist and could oppose the thumb to the remaining fingers.  Grip strength was 4 of 5.  Te diagnosis was residuals of a right hand injury with chronic tendonitis of the wrist.  The VA examiner stated that it was not possible to quantify functional impairment due to pain. 

In a rating decision in October 2000, the RO increased the rating to 10 percent effective October 28, 1999.

In March 2001, a VA physician notified the Veteran's employer that the Veteran was being treated for right hand and wrist pain.  The physician stated that the Veteran should not be assigned to work requiring repetitive actions for an extended period of time involving the right hand, but the Veteran could operate heavy machinery and drive a truck.

In April 2001, the Veteran's employer asked the VA physician for clarification of the Veteran's functional capacity.

On VA examination in May 2001, the Veteran indicated that he had nerve damage associated with the residuals of a fracture of the right fifth metacarpal with tendonitis of the right wrist.  He complained of pain and swelling and that he was bothered by gripping, lifting, carrying, twisting, and rotation of the hand or wrist.  Physical examination found no significant deformity, although there was some puffiness over the dorsum of the wrist and pain on motion.  There was also some tenderness over the ulnar area.  Dorsiflexion was to 70 degrees and palmar flexion was to 50 degrees.  Grip strength was 4 of 5.  The VA the examiner noted that the Veteran could make a satisfactory fist and oppose the thumb to the remaining fingers.  

The VA examiner stated that it was not possible to quantify functional impairment due to pain. 




In June 2001, a VA physician advised the Veteran's employer that the Veteran was unable to perform a job that involved repetitive movement of the wrist or that vibrated the wrist, such as use of a jackhammer on an eight hour basis without injuring the wrist.  

In July 2003, the Veteran testified that he had been placed on leave from his job, because he was unable to operate a jackhammer due to his hand disability.  

On VA examination in August 2003, the Veteran stated that he was working for a city.  He complained of continuing pain, which was relieved somewhat by a Transcutaneous Electrical Nerve Stimulator (TENS) unit, a padded glove with wrist support, and a splint.  Physical examination found tenderness over the dorsal ulnar aspect of the right wrist and hand.  Dorsiflexion was to 70 degrees.  Palmar flexion was to 40 degrees.  Ulnar deviation was to 30 degrees, and radial deviation was to 10 degrees.  He had pain on motion, although there was no additional limitation of motion with repetitive use.  He could make a good fist and could oppose the thumb to the fingertips.  Grip strength was 4 out of 5.  Dorsiflexor strength was 4 out of 5 with associated pain.  Palmar flexors were 5 of 5 in strength.  An MRI showed a tear of the triangular fibrocartilage of the right wrist.  

On VA examination in June 2004, the Veteran complained of constant pain that varied in intensity.  He stated that he was working and that his job required him to use drills, chip-guns, and jackhammers, which aggravated his wrist.  Treatment included a wrist splint, an inflatable bladder glove for use when working, pain medication, and a TENS unit.  On physical examination, dorsiflexion was to 65 degrees.  Palmar flexion was to 40 degrees.  Ulnar deviation was to 30 degrees and radial deviation was to 20 degrees.  Grip strength was 4 out of 5.  The Veteran was able to make a good fist and oppose the thumb to the fingertips.  






There was increased pain on motion, although there was no additional limitation of motion with repetitive use.  The VA examiner noted that the right wrist was asymptomatic and that an MRI had shown a tear of the triangular fibrocartilage of the right wrist. 

In May 2008, the Board remanded the claim to afford the Veteran a new VA examination with EMG and NCS testing.

In March 2009, the Veteran stated that he was unable to continue working due to his posttraumatic stress disorder and a host of physical health problems, including diabetes, limited use of the right hand, and back, leg, and hip problems.

In April 2009, the Veteran was notified by his state retirement Board that his application for disability retirement had been approved.

In July 2009, the Veteran was granted Social Security disability benefits, effective April 3, 2009, based on a primary diagnosis of lumbar degenerative disc disease and a secondary diagnosis of morbid obesity.  In his application for Social Security disability benefits the Veteran stated that the conditions that limited his ability work were arthritis, high blood pressure, diabetes, posttraumatic stress disorder, asbestosis, hearing loss, and loss of feeling in the right hand.  He started that he stopped working on April 3, 2009.

On VA examination in July 2009, the Veteran complained of flare-ups of pain and swelling about 4 to 6 times a year with each flare-up lasting about a week.  He stated that the flare-ups were caused by exposure to cold or when performing impact work, such as hammering, painting, or using a screw driver.  He stated that he was unable to do anything until the pain subsided.  Treatment included a TENS unit, impact gloves, medication, and heat.  He stated that he was retired as of May 1, 2009.  Physical examination found no pain on motion, edema, warmth, or deformity of the right wrist, hand, or fingers. 



Dorsiflexion was to 30 degrees.  Palmar flexion was to 50 degrees.  Palmar deviation was to 30 degrees.  Radial deviation was to 20 degrees.  The fingers and the thumb were nontender.  There was full range of motion with full extension of the fingers.  The Veteran was able to make a good fist.  The thumb and fingers were normal and grip was normal.  X-rays of the right hand were negative.  X-rays of the right wrist showed a slight widening of the scalpholunate distance and narrowing of the radial articular carriage.  The diagnosis was right 5th metacarpal fracture with right wrist tendonitis without findings of residuals.  

On VA examination in November 2009, the Veteran complained of constant shooting pain in the right hand and of decreased dexterity for using hand tools. On physical examination, there was mild tenderness to palpation over the right dorsal area, but no painful motion, spasms, edema, fatigability, lack of endurance, weakness or instability, and no additional limitation of motion.  There was a 1 centimeter gap at the 5th right finger to the transverse crease, but intact opposition and normal fisting to the transverse crease for all other fingers.  X-rays of the right hand were negative as was no fracture or opaque foreign body or periarticular erosions.  The VA examiner stated that the Veteran's subjective complaints or clinical responses did not appear to be adequately explained by the objective evidence.  

In April 2011, EMG/NCV studies by VA showed no polyneuropathy of the upper extremities.  

Rating Criteria

The residuals of a fracture of the 5th metacarpal (extending to the little finger) with tendonitis of the right wrist is rated 10 percent under Diagnostic Codes 5227 and 5024.  





The rating criteria under Diagnostic Codes 5227 were amended during the pendency of this appeal.  Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  

Under either the old or new, current, criteria, amputation without metacarpal resection is rated 10 percent.  Amputation with metacarpal resection with more than one-half bone loss is rated 20 percent. 

Under the old criteria, Diagnostic Code 5227, ankylosis of the little finger was rated zero percent.  Extremely unfavorable ankylosis was rated as amputation.  

Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, with either joint in extension or in extreme flexion, will be rated as amputation. 

Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, even though each is individually in favorable position, will be rated as unfavorable ankylosis.

With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 cms.) of the median transverse fold of the palm; when so possible, the rating will be for favorable ankylosis, otherwise unfavorable. 

Under the new or current criteria, Diagnostic Code 5227, ankylosis, whether favorable or unfavorable, is zero percent disabling, but a rating as amputation should be considered.  





Ankylosis of the little finger is rated as follows: 

If both the metacarpophalangeal and proximal interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto. 

If both the metacarpophalangeal and proximal interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. 

If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.

If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

Under Diagnostic Code 5230, any limitation of motion of the little finger is rated zero percent. 

Under Diagnostic Code 5024, tenosynovitis or tendonitis of the wrist is rated as degenerative arthritis.  Degenerative arthritis is rated on limitation of motion. Limitation of motion of the 5th finger is rated under either Diagnostic Code 5227 or Diagnostic Code 5230 as previously outlined. 





Limitation of motion of the wrist is rated under Diagnostic Code 5215.  Under Diagnostic Code 5215, the criterion for a 10 percent rating is dorsiflexion less than 15°or palmar flexion limited in line with forearm.  A higher rating requires favorable ankylosis in 20 to 30 degrees of dorsiflexion.  Diagnostic Code 5214. 

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202   (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 

Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59 with any form of arthritis, painful motion is a factor to be considered.

Analysis

Under the old criteria of Diagnostic Code 5227 for the 5th finger, the record shows that on VA examinations from 2000 to 2009 the Veteran could make a good fist and could oppose the thumb to the fingers.  There was no deformity of the fingers.  And  a separate compensable rating or rating higher than 10 percent is not warranted in the absence of the equivalent of amputation [amputation without metacarpal resection is rated 10 percent and amputation with metacarpal resection with more than one-half bone loss is rated 20 percent], namely: ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either joint in extension or in extreme flexion; ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, even though each is individually in favorable position; 



or with only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches of the median transverse fold of the palm; when so possible, otherwise the finger is unfavorably ankylosed, the equivalent of amputation. 

Under the new or current criteria of Diagnostic Code 5227 for the 5th finger, the record shows that on VA examinations from 2000 to 2009 the Veteran could make a good fist and could oppose the thumb to the fingers.  There was no deformity of the fingers.  And a separate compensable rating or rating higher than 10 percent is not warranted in the absence of the equivalent of amputation [amputation without metacarpal resection is rated 10 percent and amputation with metacarpal resection with more than one-half bone loss is rated 20 percent], namely: the metacarpophalangeal and proximal interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; or both the metacarpophalangeal and proximal interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; or only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible. 

As for separate or higher rating under Diagnostic Code 5024, the criterion for a 10 percent rating is dorsiflexion less than 15°or palmar flexion limited in line with forearm.  Diagnostic Code 5215.  A higher rating requires favorable ankylosis in 20 to 30 degrees of dorsiflexion.  Diagnostic Code 5214.




On VA examination in March 2000, dorsiflexion of the wrist was 70 degrees and palmar flexion was 60 degrees.  On VA examination in May 2001, dorsiflexion was to 70 degrees and palmar flexion was to 50 degrees. 

On VA examination in August 2003, dorsiflexion was to 70 degrees and palmar flexion was to 40 degrees.  On VA examination in June 2004, dorsiflexion was to 65 degrees and palmar flexion was to 40 degrees.  On VA examination in July 2009, dorsiflexion was to 30 degrees and palmar flexion was to 50 degrees.  

As dorsiflexion in the range of 30 to 70 degrees does not more nearly approximate or equate to dorsiflexion less than 15 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  A plantar flexion in the range of 40 to 60 degrees does not more nearly approximate or equate to plantar flexion limited in line with the forearm or to zero degrees.  38 C.F.R. § 4.71, Plate I (0 degrees equates to the wrist in line with the forearm), considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59. The 10 percent is the minimum compensable rating for the wrist.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis); see Mitchell v. Shineski, 25 Vet. App. 32 (2011) (painful itself does not equate to functional loss under 38 C.F.R. § 4.40). 

As the EMG/NCV studies by VA in April 2011 showed no polyneuropathy of the upper extremities, a separate rating for neurological impairment is not warranted.

As for the Veteran's subjective complaints, which he is competent to describe, the subjective complaints are not adequately explained by the objective evidence over the course of the appeal as several VA examinations over several years are essentially consistent in the findings.  And the Board finds the objective findings more credible than the Veteran's subjective complaints.  





For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent.  A staged rating is in turn not warranted since the criteria for a rating higher than 10 percent have not been at any time during the appeal period.
Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of a service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's PTSD symptomatology and the fracture residuals.  In other words, the Veteran does not have any symptomatology not already encompassed by the General Rating Formula for Mental Disorders or by DSM-IV or in the rating criteria of Diagnostic Codes 5227 and 5024.  As the disability pictures are encompassed by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration for either disability is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

As new and material evidence has been presented, the claim of service connection for peripheral neuropathy is reopened, and to this extent only the appeal is granted. 

A rating higher than 70 percent for posttraumatic stress disorder before April 2, 2010, is denied.

A rating higher than 10 percent for the residuals of a fracture of the right fifth metacarpal with tendonitis of the right wrist is denied.


REMAND

On the reopened claim of service connection for peripheral neuropathy to include as secondary to service-connected diabetes mellitus, type 2.  The VA examination in August 2010 is inadequate to address the applicable theories of service connection, and additional development under the duty to assist is needed. 

On the claim of service connection for asbestosis, the VA examination in July 2009 was not conducted by a pulmonologist as directed by the Board in its remand in May 2008.  In accordance with Stegall v. West, 11 Vet. App. 268, 270-71 (1998), a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  This matter is therefore remanded to the RO for compliance with the Board's remand directive.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician to determine:




a).  Whether the Veteran has peripheral neuropathy of the lower extremities, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that peripheral neuropathy of the lower extremities is caused by or aggravated by service-connected diabetes mellitus, type 2?  

If diabetes mellitus did not cause peripheral neuropathy, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of peripheral neuropathy beyond its natural clinical course due to service-connected diabetes mellitus, as contrasted to temporary or intermittent flare-ups of symptoms.

In formulating the opinion, please consider the following: 

Diabetes mellitus was first diagnosed in December 2007.  In March 2008, the impression was diabetic with signs of neuropathy in the feet.  

In a rating decision in January 2010, the Veteran was granted service-connected for diabetes mellitus, type 2, due to exposure to Agent Orange.  


If, after a review of the record, an opinion is not possible without resort to speculation, please clarify whether an opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.

2.  Afford the Veteran a VA examination by a pulmonologist to determine:

a).  Whether the Veteran has asbestosis, and, if so, 

b)  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that asbestosis is related to the Veteran's duties as an engineer equipment repairman in service in service? 

In formulating the opinion, the VA examiner is asked to consider the following: 

The Veteran's DD 214 form shows that he served in the Army from 1966 to 1969 and his military occupational specialty was engineer equipment repairman.  The Veteran alleges that it was during that time that he was first exposed to asbestos, during his repair of heavy equipment.


After service, a chest x-ray in April 1977 was normal.  

The Veteran had work experience of 18 years of maintenance work at a paper company, where he was occasionally exposed to asbestos and at least 11 years of work exposure to chemicals to include fumes from cleaning products at a bleach plant and construction engineering work in a tunnel. 

In March 1994, the Veteran was evaluated for a chronic, nonproductive cough.  A pulmonary function test was consistent with restrictive lung disease.  A chest X-ray was compatible with pulmonary asbestosis.  

On VA examination in March 2000, a pulmonary function test revealed mild restrictive pulmonary disease.  A chest x-ray showed no evidence of sarcoidosis or other parenchymal disease. 

If, after a review of the record, an opinion is not possible without resort to speculation, please clarify whether an opinion cannot be rendered because there are several potential etiologies, please identify the other etiologies, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.



The Veteran's file must be made available to the examiner for review. 

3.  After the above development has been completed, adjudicate the claims.  If any determination remains adverse to the Veteran, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


